Bassett, C. J.
The counsel do not materially differ in their statements of the law. Although the justification plea must of itself confess the fact, yet it is often put in with non culpa and does not confess the fact under that issue. Violent presumption amounts to full proof; [the] probable is to be regarded. Wherever the presumptive evidence satisfies the mind that the fact was the one way or the other, that is sufficient. There are a variety of cases of that kind that excludes full proof, and in such cases what is sufficient to satisfy you of the fact, that is sufficient evidence.
Verdict, twenty dollars.